        Case 2:15-bk-24769-NB                   Doc 63 Filed 09/08/20 Entered 09/08/20 16:04:24                        Desc
                                                 Main Document Page 1 of 1
                                                      Kathy A. Dockery
                                                     Chapter 13 Trustee
                                                    801 S. FIGUEROA ST., SUITE 1850
                                                        LOS ANGELES, CA 90017
                                                         PHONE: (213) 996-4400
                                                           FAX: (213) 996-4426



                           NOTICE OF INTENT TO PAY ADDITIONAL CLAIM(S) OR AMENDED CLAIM
                                                              Paul Brian Garcia
                                                        Case Number LA15-24769-NB




You are hereby given notce that the Chapter 13 Trustee may immediately begin disbursing payments to the creditor
identfed below. Please note that your plan may be rendered infeasible by this claim.

If you believe that the creditor has fled an inaccurate or duplicate proof of claim or you believe that the creditor
should not have fled a proof of claim in your case, you must fle with the Bankruptcy Court and serve on all
appropriate partes, a Moton to Disallow the Proof of Claim to stop any further disbursements to this creditor. As
tme is of the essence, please contact and consult with your atorney as soon as possible.

                                                        THE MANNING LAW OFFICE



          Case No.:                                                  LA15-24769-NB
          Debtor(s):                                                 Paul Brian Garcia
          Court Claim Register #:                                    9
          Name of Payee::                                            LOS ANGELES COUNTY TAX COLLECTOR
          Account Number:                                            3CF3101RG
          Claim Amount:                                              $1,428.91
          Scheduled Claim Amount:                                    $362.00
          Date Claim was Filed:                                      9/4/20


          Date: 9/8/20                                               Sincerely,




                                                            Kathy A. Dockery
                                                            Chapter 13 Trustee
